Exhibit 10.13

Execution Version

INTERCREDITOR AGREEMENT

                                INTERCREDITOR AGREEMENT, made this 11th day of
February, 2005, by and among:

                                PRUDENTIAL INVESTMENT MANAGEMENT, INC., having
an office at c/o Prudential Capital Group, 1114 Avenue of the Americas, 30th
Floor, New York, New York 10036 (“Prudential”) and each Prudential Affiliate (as
hereinafter defined) that hereafter purchases any Senior Notes (as hereinafter
defined) and has executed a joinder hereto in accordance with Section 12(e)
hereof (together with Prudential, their respective successors and assigns that
execute a joinder hereto and future holders from time to time of the Senior
Notes , collectively, the “Holders”) (provided, however that any such Prudential
Affiliate shall in any event be deemed for the purposes hereof to have executed
such joinder upon becoming such a holder and shall be subject to and entitled to
the benefits of the terms hereof);

                                JPMORGAN CHASE BANK, N.A., in its capacity as a
lender under the Credit Agreement (as hereinafter defined), having an office at
106 Corporate Park Drive, White Plains, New York 10604, Attention: Florence
Reap, KEYBANK, NATIONAL ASSOCIATION, having an office at 711 Westchester Avenue,
White Plains, New York 10604, HSBC BANK USA, NATIONAL ASSOCIATION, having an
office at 250 North Aveneu, 2nd Floor, New Rochelle, NY 10801, Attn: Robert H.
Rogers, Jr., and each other financial institution which from time to time may
become a lender under the Credit Agreement (as hereinafter defined) and has
executed a joinder hereto in accordance with Section 12(e) hereof (collectively,
together with their respective successors and assigns that execute a joinder
hereto, the “Lenders”) (provided, however that any such financial institution
shall in any event be deemed for the purposes hereof to have executed such
joinder upon becoming such a lender and shall be subject to and entitled to the
benefits of the terms hereof); and

JPMORGAN CHASE BANK, N.A. having an office at JPMorgan Chase Bank, N.A., 4 New
York Plaza, 15th Floor, New York, New York 10004, Attn: Institutional Trust
Services, (i) in its capacity as administrative agent for each of the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), (ii) in its capacity as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the benefit of the Secured Parties (as defined in the
Credit Agreement referred to below) and (iii) in its capacity as security
trustee for the benefit of the Holders (in such capacity, together with its
successors and assigns in such capacity, the “Trustee”; the Trustee and the
Collateral Agent are hereinafter collectively referred to as the “Creditors”).

WITNESSETH

                                WHEREAS:

                                A.             Kinro, Inc., an Ohio corporation
(“Kinro”), and Lippert Components, Inc., a Delaware corporation (“Lippert
Components” and together with Kinro, collectively, the




--------------------------------------------------------------------------------




“Borrowers”), have entered into an Amended and Restated Credit Agreement, dated
as of February 11, 2005 (the “Credit Agreement”), with the Lenders and the
Administrative Agent, pursuant to which the Lenders have agreed to make loans
and issue letters of credit to the Borrowers in an aggregate principal amount
not to exceed $60,000,000 (subject, however, to further increase in an amount of
up to $30,000,000 pursuant to Section 2.06A of the Credit Agreement) (the
outstanding loans and the amount drawn under the letters of credit and not
reimbursed are hereinafter referred to collectively as the “Loans”);

                                B.             The Borrowers’ parent, Drew
Industries Incorporated (“Drew”), and certain subsidiaries of Drew and the
Borrowers (collectively, the “Subsidiary Guarantors”) have agreed to jointly and
severally guarantee the obligations of the Borrowers under the Credit Agreement;

                                C.             All of the indebtedness,
liabilities and obligations of the Borrowers under the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement) and of Drew and the
Subsidiary Guarantors under each of the Loan Documents to which they are
parties, whether now existing or hereafter arising (“Lender Indebtedness”), is
secured by the grant by each of Drew, the Borrowers, Kinro Holding, Inc.,
Lippert Components Holding, Inc., Lippert Tire & Axle Holding, Inc., and Lippert
Tire & Axle, Inc. (collectively, the “Pledgors”) to the Collateral Agent, for
the ratable benefit of the Secured Parties, of liens on and security interests
in all of the capital stock, partnership interests, membership interests and
other equity ownership interests in each of its Subsidiaries owned by it and all
proceeds thereof (all such collateral is more specifically described on Exhibit
A hereto and is hereinafter referred to as the “Common Collateral”);

                                D.            Pursuant to a Note Purchase and
Private Shelf Agreement, dated as of February 11, 2005 (the “Note Purchase
Agreement”), by and among Drew and the Borrowers, on the one hand, and
Prudential and each of the holders from time to time of the Senior Notes, on the
other hand, certain affiliates of Prudential (collectively, the “Prudential
Affiliates”) may, in their sole discretion and within limits which may be
prescribed for purchase by Prudential and the Prudential Affiliates from time to
time, purchase senior secured promissory notes issued by the Borrowers in an
aggregate principal amount of up to $60,000,000 (the “Senior Notes”), upon the
terms and subject to the conditions set forth therein;

                                E.             Drew and certain of the
Subsidiary Guarantors have agreed to jointly and severally guarantee the
obligations of the Borrowers under the Note Purchase Agreement and the Senior
Notes;

                                F.              All of the indebtedness,
liabilities and obligations (including, without limitation, any
Yield-Maintenance Amount (as defined in the Note Purchase Agreement)) of the
Borrowers to the Holders and the Trustee under the Note Purchase Agreement, the
Senior Notes and the other Transaction Documents (as defined in the Note
Purchase Agreement) and of Drew and the Subsidiary Guarantors under each of the
Transaction Documents to which they are parties, whether now existing or
hereafter arising (the “Senior Note Obligations”), are or will be secured by the
grant by each of the Pledgors to the Trustee, for the ratable benefit of the
Holders, of liens on and security interests in the Common Collateral; and

                                G.            The parties desire to confirm, as
among themselves, their relative rights and priorities with respect to the
Common Collateral.




2

--------------------------------------------------------------------------------




                                NOW, THEREFORE, in consideration for the mutual
covenants set forth herein and intending to be legally bound hereby the parties
hereto agree as follows:

 

                                 1                Priorities Regarding Common
Collateral.

 

                                Notwithstanding anything to the contrary
contained in or arising from any note, agreement, instrument or document now or
hereafter executed and delivered by the Lenders, the Administrative Agent, the
Collateral Agent, the Trustee, the Holders or the Pledgors in connection with
any of the Credit Agreement, the Loans, the Lender Indebtedness, the Senior Note
Obligations, the Note Purchase Agreement or the Senior Notes, including, without
limitation, the terms and conditions of any promissory note, security agreement
or pledge agreements executed and delivered by the Pledgors to the Lenders, the
Administrative Agent, the Collateral Agent, the Trustee or the Holders, or any
instrument or document executed and delivered in connection therewith, or
otherwise, and irrespective of (a) the time, order or method of any attachment,
perfection, filing or recording of any security interest in, or lien upon, the
Common Collateral, including, without limitation, any prior perfection of a
security interest or lien by the Lenders, the Collateral Agent or the
Administrative Agent or the existence of any present or future filing of
financing statements under the Uniform Commercial Code or other filings or
recordings under any other law of any jurisdictions which is applicable or in
which such filing or recording has been made, or (b) the provisions of the
Uniform Commercial Code or any other law of any jurisdiction which is
applicable:

                                (a)            the priorities of the liens and
security interests of the Collateral Agent and the Trustee in the Common
Collateral shall rank first and equal to each other, and shall be senior and
prior to any other liens and security interests in the Common Collateral; and

                                (b)            Until (i) payment in full in cash
of all of the Lender Indebtedness (and the termination of the Revolving Credit
Commitments (as defined in the Credit Agreement) and the LC Exposure (as defined
in the Credit Agreement) being zero) or (ii) payment in full in cash of all of
the Senior Note Obligations (and the termination of the Facility (as defined in
the Note Purchase Agreement)), whichever of (i) or (ii) shall occur first, all
of the Common Collateral shall be held for the mutual benefit of the Collateral
Agent, for the benefit of the Secured Parties, and the Trustee, for the benefit
of the Holders, and all of the proceeds of the Common Collateral (including,
without limitation, any net proceeds received by any Creditor in connection with
any sale, exchange, foreclosure or other disposition of the Common Collateral)
shall be allocated to the Collateral Agent and the Trustee and applied against
the Lender Indebtedness and the Senior Note Obligations on a pro rata basis
based upon the aggregate principal amount of the then outstanding Loans and the
aggregate principal amount of the then outstanding indebtedness evidenced by the
Senior Notes (such proportionate allocation is hereafter referred to as the “Pro
Rata Allocation”). The Trustee shall then allocate such proceeds to the Holders
on a pro rata basis based upon the aggregate principal amount of outstanding
Senior Notes held by the Holders.

 

                                 2                Provisions Relating to
Bankruptcy of Pledgors and Subsidiaries;
                                                   Foreclosure on Common
Collateral and Set-Offs.

 

                                (a)            In the event of (i) any
insolvency, bankruptcy, receivership, liquidation, reorganization, assignment
for the benefit of creditors or other similar proceeding relative to any of




3

--------------------------------------------------------------------------------




the Pledgors or any of their respective Subsidiaries (as defined in the Note
Purchase Agreement and the Credit Agreement), whether voluntary or involuntary,
under any law now or hereafter in effect (ii) any proceeding for the voluntary
liquidation, dissolution or other winding-up of any of the Pledgors or any of
their respective Subsidiaries and whether or not involving insolvency or
bankruptcy proceedings, or (iii) any foreclosure on or other similar action with
respect to all or any portion of the Common Collateral, then, and in any such
event, any payment or other distribution of any character, whether in cash,
securities or other property out of or in respect of the Common Collateral or
any proceeds thereof shall be shared by the Collateral Agent, for the benefit of
the Secured Parties, and the Trustee, for the benefit of the Holders, and
applied against the Lender Indebtedness and the Senior Note Obligations in
accordance with the Pro Rata Allocation. This Agreement shall continue in full
force and effect notwithstanding the commencement of any action, event or
proceeding described in clauses (i) or (ii) of the preceding sentence.

                                (b)            If either of the Creditors shall
have received any payment or distribution out of any of the assets of the
Pledgors or their respective Subsidiaries constituting a part of the Common
Collateral, whether arising out of or as a result of any event described in
subparagraph (a) above or otherwise, such Creditor shall hold such payment or
distribution in trust as trustee of an express trust, for the benefit of itself
and the other Creditor, shall not commingle such payment or distribution with
its other assets, and shall promptly take all action necessary to cause such
payment or distribution to be distributed (i) first, to the payment or
reimbursement of any expenses and fees of the Creditors hereunder or under any
Loan Document (as defined in the Credit Agreement) or Transaction Document (as
defined in the Note Purchase Agreement), whether such amounts are payable to
indemnify the Creditors, to pay the fees of the Creditors, to reimburse the
Creditors for any expenses incurred in connection with the maintenance,
protection, enforcement, sale or realization of any of the Common Collateral or
otherwise, and (ii) second, in accordance with the Pro Rata Allocation as
provided in subparagraph (a) above.

                                (c)            If any amounts received by any
Creditor and distributed pursuant to Section 1 or 2(a) above subsequently are
required to be repaid by one or more, but less than all, of the Secured Parties
or the Holders which received such distribution to a trustee, receiver or any
other party under any bankruptcy law, state, provincial or Federal law, common
law or in equity, then each other Secured Party and Holder which received a
distribution but was not required to repay the same shall, upon receipt of
written notice from any such Secured Party or Holder which was required to repay
such amount, pay to such party (or parties) a pro rata share of the distribution
received by it and necessary to result in the aggregate amount not repaid being
distributed in the manner contemplated by Section 1 or Section 2(a) above, as
applicable.

 

                                 3                Additional Provisions
Regarding Common Collateral.

 

                                The Trustee hereby appoints the Collateral Agent
as its agent to perfect by possession, as the bailee of the Trustee, its lien in
any of the Collateral which is perfectible by possession and that is, at any
time, delivered to and in the possession of the Collateral Agent, subject always
to the terms of this Agreement, and the Collateral Agent hereby accepts such
appointment. If either of the Creditors shall, at any time have possession or
control of any of the Common Collateral, such Creditor shall hold or control
such Common Collateral for the benefit of itself and the other Creditor, in
accordance with the Pro Rata Allocation, for so long as each Creditor shall have
a security interest therein. Upon (i) payment or other satisfaction in full of
all




4

--------------------------------------------------------------------------------




the Lender Indebtedness (and the termination of the Revolving Credit Commitments
and the LC Exposure being zero), or (ii) payment or other satisfaction in full
of all the Senior Note Obligations (and the termination of the Facility), as the
case may be, the Creditor acting on behalf of the holders of the obligations
that were paid in full (and who were obligated in respect of the Revolving
Credit Commitments (or the Letters of Credit (as defined in the Credit
Agreement)) or the Facility, as the case may be) shall assign and deliver to the
other Creditor, as directed in writing by such other creditor, without
representation, warranty or recourse of any kind, all such Common Collateral
then in the possession of such Creditor, and in so doing, such Creditor shall
thereupon be discharged from further responsibility with respect thereto.

 

                                 4                Injunctive Relief.

 

                                Each party hereto acknowledges that the breach
by it of any of the provisions of this Agreement is likely to cause irreparable
damage to the other parties. Therefore, the relief to which any party shall be
entitled in the event of any such breach or threatened breach shall include, but
not be limited to, a mandatory injunction for specific performance, judicial
relief to prevent a violation of any of the provisions of this Agreement,
damages and any other relief to which it may be entitled at law or in equity.

 

                                 5                No Rights for Third Parties.

 

                                This Agreement is intended to establish the
relative priorities among the Creditors, the Administrative Agent, the Lenders
and the Holders and their respective successors and assigns and shall not be
deemed to create any rights or priorities in any other person or entity
including, without limitation, the Pledgors.

 

                                 6                Uniform Commercial Code .

 

                                Except as otherwise provided herein, the
respective rights and priorities of the Creditors shall be governed by the
Uniform Commercial Code as enacted in the State of New York or other applicable
law.

 

                                 7                Notices.

 

                                All notices, requests, consents and other
communications required or permitted hereunder shall be in writing and shall be
delivered by hand or recognized overnight courier or mailed by first class
registered or certified mail, postage prepaid, to the parties hereto at their
respective addresses set forth in the heading of this Agreement or in the
Joinder Agreement pursuant to which any such person or entity became a party
hereto, or to such other address as shall have been designated by notice duly
given hereunder, and shall be effective upon receipt.

 

                                 8                Amendment.

 

                                Neither this Agreement nor any term hereof may
be amended, waived, discharged or terminated except by a writing signed by all
of the parties hereto.

 

                                 9               Notice of Disposition and
Removal of, or Resignation of Collateral Agent or
                                                  Trustee.




5

--------------------------------------------------------------------------------




                                (a)            The Administrative Agent and/or
the Collateral Agent, on behalf of the Lenders, agrees to give Prudential and
the Trustee, on behalf of the Holders, prompt written notice of the declaration
of any default under the Credit Agreement or any of the other Loan Documents
together with a copy of any notice given to the Borrowers or any of their
respective Subsidiaries, relating to such default; provided, however, that the
failure to give such notice shall not prejudice the rights of the Administrative
Agent, the Collateral Agent or the Lenders.

                                (b)            The Trustee, on behalf of
Holders, agrees to give the Administrative Agent and the Collateral Agent, on
behalf of the Lenders, prompt written notice of the declaration or decision by
any of the Holders to act with respect to any default under the Note Purchase
Agreement or the Senior Notes, together with a copy of any notice given to the
Borrowers relating to such default; provided, however, that the failure to give
such notice shall not prejudice the rights of the Trustee or the Holders.

                                (c)            The Holders and the Lenders will
give each other prior written notice of the removal or resignation of the
Collateral Agent or the Trustee (as appropriate).

                                (d)            Neither the Collateral Agent nor
the Trustee can be removed unless consented to (i) in the case of the Collateral
Agent, by persons holding at least 66 2/3% of the aggregate amount of
outstanding Lender Indebtedness, and (ii) in the case of the Trustee, by the
Required Holders (as defined in the Note Purchase Agreement). Neither the
Collateral Agent nor the Trustee may be removed unless the other such Creditor
shall be simultaneously removed.

 

                                 10             Amendment of Credit Documents;
Assignment of Security Interest.

 

                                Prior to (i) the payment in full of the Lender
Indebtedness and the termination of the Revolving Credit Commitments (and the LC
Exposure being zero), or (ii) the payment in full of the Senior Note Obligations
and the termination of the Facility, and notwithstanding anything to the
contrary contained in the Credit Agreement, the other Loan Documents, the Note
Purchase Agreement, the Senior Notes or the other Transaction Documents,

                                (a)            the Administrative Agent, the
Collateral Agent and the Lenders shall not, without the prior written consent of
the Required Holders, do any of the following:

                                                (i)            Amend, modify or
supplement or agree to any amendment, modification or supplement of, or to, the
Credit Agreement or any of the Loan Documents, except as otherwise permitted by
the Note Purchase Agreement; or

                                                (ii)           Sell, transfer,
pledge, assign, grant a security interest in, or otherwise dispose of or
encumber its interest as a secured party with respect to, the Common Collateral,
except for (aa) such assignments or transfers to affiliates, and (bb)
assignments and participations permitted under the Credit Agreement.

                                (b)            The Trustee and the Holders shall
not, without the prior written consent of the Required Lenders (as defined in
the Credit Agreement), do any of the following:

                                                (i)            Amend, modify or
supplement or agree to any amendment, modification or supplement of, or to, the
Senior Notes, the Note Purchase Agreement or the other




6

--------------------------------------------------------------------------------




Transaction Documents, except as otherwise permitted by the Credit Agreement.

                                                (ii)           Sell, transfer,
pledge, assign, grant a security interest in, or otherwise dispose of or
encumber its interest as a secured party with respect to, the Common Collateral
except for (x) such assignments or transfers to affiliates, and (y) transfers
permitted under the Note Purchase Agreement.

                                (c)            Notwithstanding subparagraphs (a)
and (b) above,

                                                (i)            without the
written consent of the Collateral Agent, the Trustee and each of the parties
hereto (A) no amendment shall be made to any provision of any Security Document
(as hereinafter defined) that narrows the description of the Common Collateral
or modifies in any way the description of the obligations secured by the Common
Collateral (provided, however, that the consent of the Collateral Agent and the
Trustee shall not be required for increases or decreases in the amount of the
Revolving Credit Commitments or the Facility), and (B) there shall be no release
of any security interest or lien on any of the Common Collateral; and

                                                (ii)           any amendment
made to any of the Security Documents that changes the responsibilities of the
Collateral Agent and/or the Trustee shall require the prior written consent of
the Collateral Agent and/or the Trustee (as applicable).

 

                                 11             Action by Creditors.

 

                                Prior to the payment in full of the Lender
Indebtedness and the termination of the Revolving Credit Commitments (and the LC
Exposure being zero) or the payment in full of the Senior Note Obligations and
the termination of the Facility and notwithstanding anything to the contrary
contained in the Credit Agreement, the other Loan Documents, the Note Purchase
Agreement, the Senior Notes or the other Transaction Documents, neither of the
Creditors may take any action with respect to the Common Collateral or enforce
or exercise any rights, powers or remedies under any security agreements, pledge
agreements or any other documents, instruments or agreements relating to the
Common Collateral to which it is a party (the “Security Documents”), or under
applicable law (in respect of the Common Collateral), upon the occurrence of any
event of default under and as defined in the Credit Agreement or the Note
Purchase Agreement or any event which, with the passage of time, or giving of
notice, or both, would constitute such an event of default unless instructed to
do so in writing by Lenders holding at least 66 2/3% of the aggregate amount
outstanding at such time of Lender Indebtedness and by Holders holding at least
66 2/3% of the aggregate amount outstanding at such time of the Senior Note
Obligations (collectively, the “Requisite Holders”). Upon receipt by either
Creditor of written instructions from the Requisite Holders, such Creditor
shall, subject to the provisions of Section 2.2(e) of the Trust Agreement (as
defined in the Note Purchase Agreement) and Article VIII of the Credit
Agreement, make such demands and give such notices under the Security Documents
as may be set forth in such instructions, and take such actions to enforce the
Security Documents and to foreclose upon, collect and dispose of the Common
Collateral or any portion thereof as it may be directed to take pursuant to such
instructions; provided that neither the Collateral Agent nor the Trustee shall
be required to take any such action that is, in its opinion, contrary to law or
the terms of this Agreement or any Security Document.




7

--------------------------------------------------------------------------------




                                 12             Miscellaneous.

 

                                (a)            If either of the Creditors shall
receive any monies on account of the Common Collateral and the receipt thereof
at such time is inconsistent with the provisions of Sections 1 and 2 of this
Agreement, then such Creditor will hold the monies in trust as trustee of an
express trust for the benefit of the other Creditor, shall not commingle such
monies with any of its properties or assets, and shall promptly remit such
monies to the other Creditor as may be necessary in order to cause such monies
to be shared in accordance with the Pro Rata Allocation as provided in Section 1
or Section 2 hereof, as applicable.

                                (b)            If either of the Creditors or any
Secured Party or any Holder shall obtain or negotiate to obtain any additional
document confirming, perfecting or otherwise affecting any of the security
interests or liens on the Common Collateral, it shall;

                                                (i)            promptly notify
the other Creditor that such document has been obtained or that it is
negotiating to obtain such document; and

                                                (ii)           at the request
and direction of the Lenders or the Holders, execute any documents presented to
such Creditor to reflect the relative rights and priorities of the parties
hereto (in accordance with Sections 1 and 2(a) hereof) with respect to the
Common Collateral covered by such document.

                                (c)            If any of the Common Collateral
or any of the proceeds thereof shall come into the possession of any Secured
Party or any Holder and the receipt thereof at such time is inconsistent with
the provisions of Sections 1 and 2 (a) of this Agreement, the recipient thereof
shall hold such proceeds in trust as trustee of an express trust for the benefit
of the Creditors and the other Secured Parties and Holders, shall not commingle
such monies with any of its properties or assets, and shall promptly deliver
such Common Collateral or proceeds to the Collateral Agent (in the event such
Common Collateral or proceeds are received by a Secured Party) or the Trustee
(in the event such Common Collateral or proceeds are received by a Holder), as
the case may be, to be allocated in accordance with the Pro Rata Allocation as
provided by Section 1 or Section 2(a) hereof, as applicable.

                                (d)            To the extent there is any
conflict or inconsistency between the terms of this Agreement and any of the
Credit Agreement, the Loan Documents, the Note Purchase Agreement, the Senior
Notes or the Transaction Documents, or any document executed, delivered or
issued pursuant thereto, with respect to the relative rights and priorities of
the parties with respect to the Common Collateral, the terms of this Agreement
shall control.

                                (e)            All the terms of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto, whether so expressed or
not. None of the parties hereto shall assign or transfer any interest in the
Credit Agreement, the Loans, the other Loan Documents, the Note Purchase
Agreement, the Senior Notes or the other Transaction Documents to any third
party unless such assignee or transferee shall have executed and delivered to
each of the other parties hereto, prior to the date of such assignment or
transfer, a joinder hereto substantially in the form attached hereto as Exhibit
B (the “Joinder Agreement”), pursuant to which the assignee or transferee agrees
to be bound by this




8

--------------------------------------------------------------------------------




Agreement.  In addition, Prudential shall cause any Prudential Affiliate that
becomes an initial holder of Senior Notes (if such Prudential Affiliate is not
already a party to this Agreement) to execute and deliver a Joinder Agreement
concurrent with such Prudential Affiliate’s becoming a holder of Senior Notes.

                                (f)             The headings in this Agreement
are for purposes of reference only, and shall not limit or otherwise affect any
of the terms hereof.

                                (g)            This Agreement sets forth the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, relating thereto.

                                (h)            THIS AGREEMENT AND ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAW RULES.

                                (i)              Nothing contained in this
Agreement is intended to or shall affect or limit, in any way, the rights that
each of the parties hereto have with respect to third parties. The parties
hereto specifically reserve all of their respective rights against the Pledgors
and all other third parties.

                                (j)             Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

                                (k)            Each of the parties hereto agrees
to execute and deliver, upon the request of any other, such documents and
instruments (appropriate for filing, if requested) as may be necessary or
appropriate to fully implement or to fully evidence the understanding and
agreements contained in this Agreement. Prior to executing any document or
instrument pursuant to this Section 12(k), the Collateral Agent or the Trustee,
as the case may be, shall be entitled to receive and shall be fully protected in
relying upon a written certification from the party requesting such action
certifying that the execution and delivery of such document or instrument is
authorized or permitted hereunder and under the Trust Agreement (as defined in
the Note Purchase Agreement) and the Loan Documents, and that all conditions
precedent in all such documents have been satisfied.

                                (l)              This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original. Delivery of an executed counterpart by facsimile shall be deemed to be
effective as an original.

                                (m)           Promptly upon receipt by the
Collateral Agent or the Trustee of any written notice or other written
communication relating to the taking of any enforcement action with respect to
the Common Collateral, the release of any of the Common Collateral, the
valuation or change in valuation of any of the Common Collateral or any other
material written notice or communication from any Secured Party or any Holder
regarding the Common Collateral, such Creditor shall




9

--------------------------------------------------------------------------------




forward such notice or communication to (i) if received by the Collateral Agent,
Prudential and the Trustee, on behalf of the Holders, and (ii) if received by
the Trustee, to the Administrative Agent and the Collateral Agent, on behalf of
the Lenders; provided, however, that the failure of the Collateral Agent or the
Trustee so to forward any such notice or communication shall not give rise to a
cause of action against it unless such failure is the result of the gross
negligence or willful misconduct of the Collateral Agent or the Trustee, as the
case may be; and provided, further, that neither Creditor shall be required to
forward any notice or communication to any other person or entity that is also
an addressee or recipient of such notice or communication.

                                (n)            This Agreement is entered into
solely for the purposes set forth herein, and, except as is expressly provided
otherwise herein, none of the Secured Parties, the Holders or the Creditors
assumes any responsibility to any other party hereto to advise such other
parties of information known to such party regarding the financial condition of
any Pledgor or regarding the Common Collateral or of any other circumstances
bearing upon the risk of non-payment of the Lender Indebtedness or the Senior
Note Obligations. Each Secured Party and each Holder shall be separately
responsible for managing its relationship with the Pledgors and no Secured Party
or Holder shall be deemed the agent of any other party for any purpose. This
Agreement shall not be construed to be, or to create, any partnership, joint
venture or other joint enterprise among the Secured Parties and the Holders or
between or among the Secured Parties, the Holders and the Creditors.

                                (o)           For purposes of this Agreement and
the agreements contemplated hereby, neither the Trustee or the Collateral Agent
shall be deemed to have knowledge or possession of any information or document
that is in the possession of JPMorgan Chase Bank, N.A. as a lender or in any
other capacity unless such information is furnished directly to the Trustee or
the Collateral Agent, as the case may be, in writing at the address and in the
manner specifically required for notice to the Trustee or the Collateral Agent,
as the case may be, by the terms hereof or of any other agreement to which the
Trustee or the Collateral Agent, as the case may be, is a party.




10

--------------------------------------------------------------------------------




Exhibit 10.13

                                IN WITNESS WHEREOF, each of the parties hereto
has executed this Agreement on the day and year first above written.

 

      JPMORGAN CHASE BANK, N.A.   as Lender and Administrative Agent
                                                 By: /s/ Florence M. Reap  
      ————————————————————          Name: Florence M. Reap          Title:
  Vice President                                         JPMORGAN CHASE BANK,
N.A.   as Trustee and Collateral Agent                                   
              By: /s/ Larry O’Brien         ————————————————————         Name:
Larry O’Brien              Title:   Vice President                       
                           PRUDENTIAL INVESTMENT MANAGEMENT, INC.
                                                      By: /s/ Christopher Carey
        ————————————————————         Name: Christopher Carey         Title:  
Vice President                                                              
KEYBANK, NATIONAL ASSOCIATION                                                
              By: /s/ Thomas J. Purcell         ————————————————————         
Name: Thomas J. Purcell          Title:   Senior Vice President           
                                                       HSBC BANK USA, NATIONAL
ASSOCIATION                                                         
                       By: /s/ Robert H. Rogers         ————————————————————  
      Name: Robert H. Rogers         Title:   First Vice President




--------------------------------------------------------------------------------